DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 12/16/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Patent Document 2 [Baldeosingh et al (US 8,127,891)] does not exist.  There is a patent by that number, Gudinas, Jr (US 8,127,891), which is directed towards a ladder-mounted foot-rinsing system.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
3.	Claims 1, 7, 8, 10, 12, 15 are objected to because of the following informalities:
Claim 1 recites “comprising” (Line 1), which should be changed to –comprising:--.
Claims 7 and 15 each recite “the method comprising the steps of” (Each claim: Line 2), which should be changed to -- the method comprising the steps of:--.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 each recite “a method of operating the spring applied hydraulic released brake”, then go on to describe methods of servicing the brake.  The specification describes the recited actions as aspects of servicing the brake, rather than operating it to provide a brake force.  It is unclear what the claims required.  The Examiner suggests changing “operating” to –servicing— to prevent confusion over brake application and maintenance of the brake itself.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 8, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgoon et al (US 2013/0062149).
As per claim 1, Burgoon et al discloses a spring applied hydraulic released brake ([0004]) comprising 
a brake housing (3) including a pair of stator assemblies (16a, 16b), 
a pair of piston-spring assemblies (30a, 30b), each of the piston-spring assemblies including 
a piston assembly (40), 
a spring assembly (62) adapted to apply spring force to the piston assembly to thereby engage the piston assembly with a first stator assembly (16a) of the pair of stator assemblies in a default position of the brake, and 
an end cap adjuster (56) providing an opposing surface against which the spring assembly is biased, the end cap adjuster including 
a body portion (56) having an end cap threading (57) therearound generally corresponding with a housing threading (35; [0017]) within the brake housing. 

As per claim 10, Burgoon et al discloses the spring applied hydraulic released brake of claim 1, the brake housing further including a first housing portion (10) carrying the pair of piston-spring assemblies and having an outer perimeter approximating an outer perimeter of the first stator assembly of the pair of stator assemblies (10), and a second housing portion (11) proximate a second stator assembly and having an outer perimeter approximating an outer perimeter of the second stator assembly (11). 
As per claim 12, Burgoon et al discloses the spring applied hydraulic released brake of claim 1, the brake housing further including a pair of mounting assemblies (12) adapted to secure the brake with a bracket assembly (5). 
As per claim 13, Burgoon et al discloses the spring applied hydraulic released brake of claim 12, the bracket assembly including a mounting protrusion (5) having a mounting hole (75) therethrough, each of the mounting assemblies of the pair of mounting assemblies including a sleeve (76) adapted to receive a respective fastener (70) for securing the mounting assemblies with the mounting holes of the bracket assembly. 
As per claim 14, Burgoon et al discloses the spring applied hydraulic released brake of claim 13, each of the sleeves including an overlap portion (76) positioned within the respective mounting hole when the respective fastener is within the respective mounting hole and the sleeve. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoon et al (US 2013/0062149).
As per claim 9, Burgoon et al discloses the spring applied hydraulic released brake of claim 1, the body portion of the end cap adjuster (56, 60) further including a threaded hole (58) therewithin, but not a plurality of threaded holes.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining ring of Burgoon et al by providing a plurality of retaining screws in order to better hold the retaining cap as mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
11.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoon et al (US 2013/0062149) in view of Beck (US 4,245,724).
As per claim 2, Burgoon et al discloses the spring applied hydraulic released brake of claim 1, but does not disclose the brake housing further including a view port with a site plug adapted to prevent fluid escape from the view port during normal operation of the brake. 
Beck discloses a brake assembly wherein the brake housing further includes a view port (72) with a site plug (74) adapted to prevent fluid escape from the view port 
	As per claim 3, Burgoon et al and Beck disclose the spring applied hydraulic released brake of claim 2.  Beck further discloses wherein the site plug is removable from the view port during an inspection operation of the brake (74; Col. 3, lines 27-33). 
12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoon et al (US 2013/0062149) in view of Thiel et al (US 5,363,944).
As per claim 11, Burgoon et al discloses the spring applied hydraulic released brake of claim 10, the second stator assembly including a backing plate (18b) with a tab (18b, Fig. 2), but not wherein the tab extends beyond the outer perimeter of the second housing portion. 
Thiel et al discloses a brake wherein the second stator assembly includes a backing plate (24) with a tab (24, Fig. 6; Col. 4, line 66 – Col. 5, line 2) extending beyond the outer perimeter of the second housing portion.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake pad backing plates of Burgoon et al by proving them with radially-extending tabs as taught by Thiel et al in order to make removal of the brake pads easier (Thiel et al: Col. 4, line 68 – Col. 5, line 2).
13.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoon et al (US 2013/0062149) in view of Courbot (US 4,527,667).

providing the spring applied hydraulic released brake including the fasteners positioned in the respective mounting holes and the respective sleeves (70, 76), but does not disclose details regarding the disassembly of the brake. 
Courbot discloses a disc brake comprising the steps of providing the spring applied hydraulic released brake including the fasteners positioned in the respective mounting holes and the respective sleeves (Fig. 2; Col. 4, lines 44-56), 
removing one of the fasteners from the respective mounting hole and the respective sleeve, such that the respective sleeve is a removable sleeve (Fig. 2; Col. 4, lines 44-56) and the other sleeve remains as a mounted sleeve (Fig. 2; Col. 4, lines 44-56), 
removing the overlap portion of the removable sleeve from the mounting hole (Fig. 2; Col. 4, lines 44-56), and 
allowing the brake to hang from the mounted sleeve having the respective fastener therein (Fig. 2; Col. 4, lines 44-56).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Burgoon et al by servicing it through partial disassembly as taught by Courbot in order to reduce the number of steps needed to replace parts.
14.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoon et al (US 2013/0062149) in view of Jäger et al (DE 19636943).
As per claim 16, Burgoon et al discloses the spring applied hydraulic released brake of claim 1, the brake housing further including an end opening (34), each of the 
Jäger et al discloses a brake wherein a pair of end caps (15) are positioned within the end opening.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining cap of Burgoon et al by providing a dust cap as taught by Jäger et al in order to keep dirt out of the adjustment screw bore.
15.	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgoon et al (US 2013/0062149) in view of Girvan (US 3,547,233).
As per claim 16, Burgoon et al discloses the spring applied hydraulic released brake of claim 1, the brake housing further including an end opening (34), wherein an end cap (60) is positioned at the end opening, the end cap thereby retaining a respective piston-spring assembly (40, 62) of the pair of piston-spring assemblies.  Burgoon et al does not disclose a plurality of end caps or wherein the pair of end caps are positioned within the end opening.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining ring of Burgoon et al by forming it from two parts in order to allow for partial replacements as such a change is an obvious design choice (MPEP 2144.04 (V)(B)).  Burgoon et al does not disclose wherein the pair of end caps are positioned within the end opening. 
Girvan discloses a brake wherein a pair of end caps (16) are positioned within the end opening.  Therefore it would have been obvious to one of ordinary skill in the art 
As per claim 17, Burgoon et al and Girvan disclose the spring applied hydraulic released brake of claim 16.  Girvan discloses wherein the brake housing further includes a pair of housing grooves (Fig. 3) within the end opening, each of the end caps including a cylindrical body (16) having an outer surface with an end cap groove (Fig. 3) therein, such that the pair of housing grooves and the end cap grooves of the pair of end caps together provide a pair of O-ring grooves (Fig. 3), wherein a respective O-ring (59) is positioned within each of the pair of O-ring grooves.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake assembly of Burgoon et al by providing O-rings in the respective open ends between the retaining rings caliper as taught by Girvan in order to better seal the brake from debris.
	Allowable Subject Matter
16.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the claim objections and in independent form including all of the limitations of the base claim and any intervening claims.
17.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
18.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose an indicator portion viewable from the view port .
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Spring-Applied, Hydraulically-Released Brakes
Habel (DE 102012220679).
Baldeosingh et al (US 8,127,897).
Rupprecht (US 5,111,915).
Lee et al (US 4,192,405).
Yamamoto (US 3,944,027).
	Colored Brake Wear Indicators
Salazar (US 7,963,373).
Salazar US 2006/0076195).
Hoyt (US 5,441,128).
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657